Tompkins, Judge,

delivered the opinion of the Court.

The declaration in this case was on a writing obligatory, and there were four counts to that declaration. The defendant demurred to the whole declaration, and the demurrer was overruled, and-judgment was given on the demurrer for the plaintiff below.
To reverse the judgment of the Circuit Court, this appeal is prosecuted.
The error insisted on is, that there being four counts in the declaration, one of which was bad, the demurrer ought to have been sustained; and in .support of this position reference is made to the 458lh and 459th pages of thé Digest of 1835, where, at page 458 of the Digest of 1835, we find, in the 14th section of the third article of the act to regulate practice at law, this provision: “When any demurrer shall be filed in any action, the court shall proceed to give judgment according as the very right of the cause and matter in law shall appear, without regarding any defect' or other imperfection in any process of pleading, so as matter sufficient shall appear in the pleadings to enable the court to give judgment according to-the very right of the cause, unless such defect or other imperfection be specially expressed in .the demurrer;” and in the 16th section it is provided, that “Demurrers may be joint .and several, and may be sustained as to part of the pleadings demurred to, and overruled as to the residue, according to the circumstances of the case, with like effect, and in all respects, as if a separate demur-rer had been filed to each pleading so demurred to. The second count is charged to be defective. Admitting it to be bad, there are three good counts, and we find in the 4th section of- the 7th article of, the same act, that when there are several counts in a declaration, and entire damages are given, the verdict shall be good, notwithstanding one or more of such counts may be defective. The demurrer ought, if the count be bad, to have been sustained to the second count. But in this state of the case, after judgment, there being three good counts, the judgment of the Circuit Court will be affirmed.